Case 1:19-cv-00853-LMB-MSN Document 38 Filed 09/03/20 Page 1 of 1 PageID# 219




                        UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION


  AIDA ELZAGALLY,as the wife          )
  of MSADDEK TUNALLI,deceased, et al. )
                                      )              Case No. 1:19-cv-00853-LMB-MSN
                                             \
                                             /


                               Plaintiffs    )
                                             )
                                             )
                                             )
  KHALIFA HAFTAR,individually                )
  last known address in Libya                )
                                             )
                               Defendant     )



                                       CONSENT ORDER


         Based upon the consent of the Parties, this Court grants Plaintiffs Unopposed Motion for

  Extension of Time to File Response to Defendant's Motion to Dismiss and to Continue Hearing.

  Plaintiff shall file their response to Defendant's Motion to Dismiss no later than September 10,

  2020. The hearing on Defendant's Motion to Dismiss originally set for September 15, 2020 shall

  now be continued to September 29, 2020 to be held virtually.

                                                                              /s/
                                                           Leonie M Brinkema            *\
                                                           United States District Judge


                                                            /s/ Faisal Gill
                                                            Faisal Gill(#VSB 93255)
                                                            Gill Law Firm
                                                            1717 Pennsylvania Avenue NW,
                                                            Suite 1025
                                                            Washington, DC 20006
                                                            310-418-6675
                                                            202-318-5331 (fax)
                                                            fgill@glawoffice.com
                                                            Counselfor Plaintiffs
